 The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
 the document set forth below. This document was signed electronically on November 23, 2020, which may be
 different from its entry on the record.




  IT IS SO ORDERED.

  Dated: November 23, 2020




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    In re    DAVID ROLDAN                                    ) Case No. 17-15876-aih
             xxx-xx-3716                                     )
             KATHLEEN ANN ROLDAN                             ) Chapter 13 Proceedings
             xxx-xx-0825                                     )
               Debtor(s)                                     ) Judge Arthur I. Harris

                     ORDER DISMISSING CASE AND RELEASING
             INCOME OF DEBTOR FROM THE JURISDICTION OF THE COURT

        This case came on for consideration by the Court upon the Trustee's Motion to Dismiss Case
(“Trustee’s Motion”); the Trustee’s Motion states good cause and any objections/responses filed have
been withdrawn or overruled.

        IT IS, THEREFORE, ORDERED that the Trustee’s Motion to Dismiss Case be and it
hereby is granted.

        The Debtor and/or the Debtor's employer, as well as the future income of the Debtor, is hereby
released from the supervision and control of the Court, as well as any order of the Court requiring
payments to the Trustee in this case.

        The Trustee is authorized to pay to the Bankruptcy Court an amount equal to the amount of
any unpaid filing fees. Any payment made to the Bankruptcy Court for unpaid filing fees shall be paid
from funds received either from or on behalf of the Debtor prior to the dismissal of this case and, in
order to comply with Bankruptcy Rule 1006(b)(3) and any relevant statute(s), said distribution may be
made before (and possibly to the detriment of) any other authorized but unpaid distributions and/or
refunds. The Trustee is also authorized to retain the administrative fee on funds received.




 17-15876-aih         Doc 50      FILED 11/23/20           ENTERED 11/24/20 08:03:03                 Page 1 of 2
 /S/ Lauren A. Helbling
 LAUREN A. HELBLING (#0038934)
 Chapter 13 Trustee
 200 Public Square, Suite 3860
 Cleveland OH 44114-2321
 Phone (216) 621-4268       Fax (216) 621-4806
 ch13trustee@ch13cleve.com


                                         SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

R J BUDWAY, Attorney for Debtor(s)
(served via ECF)

DAVID & KATHLEEN ANN ROLDAN, Debtor(s)
413 BERRY RIDGE DRIVE, AMHERST, OH 44001


MERCY REGIONAL MEDICAL CENTER, Employer
Attn: Payroll, 3700 KOLBE RD
Attn: Payroll Garnishments
LORAIN,OH44053

All creditors and parties of interest


                                                 ###




 17-15876-aih        Doc 50     FILED 11/23/20   ENTERED 11/24/20 08:03:03   Page 2 of 2
